Citation Nr: 9916066	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  97-22 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1969 to 
April 1972.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a May 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in May 
1998.  The requested development has been accomplished, to 
the extent possible, and the case has been returned to the 
Board for further appellate review.

The Board notes that the issue of eligibility for Dependent's 
Educational Assistance under 38 U.S.C.A. Chapter 35 was 
certified for appeal.  This is a derivative issue.  In the 
absence of a specific claim for this benefit, the Board does 
not believe the issue is on appeal.  However, an explanation 
of the issue shall be provided in the Reasons and Bases for 
the decision.


FINDINGS OF FACT

1.  The veteran died on February [redacted] 1995.  The cause of death 
was listed as suffocation.  The manner of death was listed as 
suicide.

2.  During the veteran's lifetime, service connection was not 
established for any disability.

3.  Competent evidence attributing the cause of death to 
service has not been presented.



CONCLUSIONS OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1110, 1310. 5107 
(West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation is paid to a surviving 
spouse of a qualifying veteran who died from a service- 
connected disability.  38 U.S.C.A. § 1310 (West 1991); see 
Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  To establish 
entitlement to service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred or aggravated in service was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312 (1998).  A service-connected disability will be 
considered as the principal cause of death when such 
disability, "singly or jointly with another condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  To 
be considered a contributory cause of death, it must be shown 
that the service-connected disability "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death." 38 C.F.R. § 3.312(c)(1).  It is not sufficient to 
show that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown. 
Id.  A claim for dependency and indemnity compensation is 
like any other claim for service-connected benefits and must 
be well grounded.  See Johnson v. Brown, 8 Vet. App. 423, 426 
(1995); 38 U.S.C.A. § 5107(a) (West 1991).

The appellant advances, in essence, that the veteran had 
experiences during his service in Vietnam that led to an 
undiagnosed post-traumatic stress disorder or other 
psychiatric illness that caused the veteran to commit suicide 
in February 1995.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110, (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  Additionally, a veteran is entitled to presumptive 
service connection under certain conditions for psychosis 
that becomes manifest to a compensable degree within one-year 
after separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).

A well-grounded claim for service connection is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Specifically, it requires medical evidence of a 
current disability, medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service, and medical evidence of a nexus between an 
inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  The kind of 
evidence needed to make a claim well grounded depends upon 
the types of issues presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  For some factual issues, 
competent lay evidence may be sufficient; however, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Ibid.  Thus, in order for a claim for service 
connection for the cause of death to be well grounded, there 
must be competent evidence that a disease incurred in or 
aggravated by service either caused or contributed or 
substantially to the cause of death.  See Caluza, supra.  If 
the claimant has not presented a well-grounded claim, then 
the appeal fails as to that claim.  Murphy, 1 Vet. App. at 
81.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).  

Given that service connection was not in effect for any 
psychiatric disability, it is also necessary to determine if 
such disability was incurred in or aggravated during active 
service, or was presumed to have been.

The veteran's May 1969 enlistment examination reported a 
normal psychiatric evaluation.  In his separation examination 
in April 1972, the veteran reported trouble sleeping and 
being nervous about his father and family problems.  His 
psychiatric evaluation was normal.

The veteran filed an original claim for service connection 
for aggravation of a nervous condition, twitching of eye, 
face and neck in January 1973.  The claim was denied by the 
RO in a March 1973 rating decision on the basis that the 
claimed conditions were not shown in the service medical 
records.  

The appellant submitted her own statement and statements from 
friends and relatives of the veteran in support of her claim.  
The majority of the writers knew the veteran after his 
service in Vietnam.  They all noticed a change in his 
personality in the period prior to his death in 1995.  C. D. 
J., the veteran's uncle, reported a change in the veteran's 
appearance and temperament when he visited in 1973 after 
leaving service.  He had gone from an open individual to a 
recluse, from concern about his appearance to total 
disregard.  The veteran called him in February 1995 and said 
that he feared for his life and named at least 14 people that 
were in on a plan to kill him.  He asked his uncle to contact 
the authorities.  The car accident and suicide occurred days 
later.  The police investigator told the uncle that the 
veteran had crossed a four-lane highway without a median 
towards a truck.

Records from Franklin Medical Center indicated that the 
veteran was admitted on February [redacted] 1995.  He was involved in 
a motor vehicle accident and sustained a concussion, forehead 
laceration and knee abrasion.  He was slightly disoriented to 
the time of the accident.  He was admitted for control.  He 
was abusive to someone at the hospital.  Upon questioning he 
did not express any homicidal or suicidal ideation.  He was 
simply angry.  He was afraid of his family coming to find him 
in the hospital.  He committed suicide in the bathroom.  The 
final diagnosis was concussion and asphyxiation secondary to 
a self-inflicted wound.

A post-mortem examination concluded that the veteran 
succumbed to death.  The manner of death was ruled a suicide.  
He was noted to have attempted suicide in the immediate past 
by confronting a truck.  The veteran was being treated in the 
hospital for injuries sustained in that encounter at time of 
his suicide.

The veteran died on February [redacted] 1995.  The cause of death was 
certified as suffocation with the manner of death certified 
as suicide.  At the time of the veteran's death, service 
connection was not in effect for any disability.

The veteran's claims file is devoid of any competent medical 
evidence establishing that a service-connectable disability 
either caused or contributed substantially or materially to 
the veteran's demise.  There is no competent evidence that a 
service-connectable disability was either the principal or a 
contributory cause of the veteran's death.

A claim for service connection for acquired psychiatric 
disability is not well grounded.  There is no competent 
evidence of a psychiatric diagnosis in service, no 
psychiatric diagnosis during the veteran's lifetime and 
accordingly, no competent evidence to link a psychiatric 
disability to service.  A psychosis was not diagnosed within 
one-year after separation from service; therefore the claim 
under a theory of presumptive service connection is not well 
grounded.

Post-traumatic stress disorder was not diagnosed.  Lacking a 
clear medical diagnosis, service connection for post-
traumatic stress disorder is not warranted.

None of the physicians or medical examiners of record purport 
to establish what led to or caused the veteran's suicide.  
Lacking any competent etiological link between the veteran's 
suicide and a disability that was service-connectable, the 
claim for service connection for the cause of the veteran's 
death is not well grounded. 

The appellant's claim is supported solely by her accredited 
representative's, her friend's and family's and her own 
statements on appeal.  Lay assertions of medical causation 
do not constitute competent evidence to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Lay 
testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon 
for establishing a medical diagnosis, be that a current 
diagnosis or one linking a current disability to service.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Accordingly 
while the appellant and the veteran's acquaintances are 
competent to relate changes in his appearance and behavior 
after service or prior to his suicide, they are not 
competent to diagnose a psychiatric illness or relate his 
suicide to service.

As her opinion is unsupported by competent evidence and not 
competent in and of itself, it does not serve to establish a 
well grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); see 
Grottveit, 5 Vet. App. at 92.

In her appeal to the Board, the appellant has contended that 
the application of the provisions of 38 U.S.C.A. § 1154 (West 
1991) warrant service connection for post-traumatic stress 
disorder and therefore the veteran's cause of death.  The 
Board has reviewed the veteran's DD 214 Report of Discharge 
and although the appellant served in the Republic of Vietnam, 
there is no indication that the veteran had combat service.  
Accordingly, these provisions do not apply.

Additionally, the appellant has cited Sheets v. Derwinski, 2 
Vet. App. 512, 515 (1992) for the proposition that lay 
evidence is sufficient to support an award of service 
connection.  Sheets involved a World War II veteran who 
committed suicide wherein the veteran's wife filed a claim 
for service connection for her husband's death, contending 
that the suicide was the result of post-traumatic stress 
disorder.  The U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veteran's Appeals prior 
to March 1, 1999) (hereinafter Court) held that under 38 
U.S.C.A. § 1154(b), the fact that lay evidence is 
unsupported by clinical records does not allow the 
conclusion that the lay evidence is therefore uncorroborated 
and necessarily an insufficient justification for service 
connection.  Sheets also held that the widow's claim and the 
evidence in support of her position that the veteran's 
suicide resulted from allegedly service-incurred post-
traumatic stress disorder required consideration of the 
benefit-of-the-doubt doctrine, especially where the Board 
cited no evidence or facts by which to impeach or contradict 
Mrs. Sheets' claim.  Sheets, 2 Vet. App. at 514, 517.  The 
Board first notes that the veteran in the instant case was 
not a combat veteran, and therefore analysis under 
38 U.S.C.A. § 1154 and Sheets is inapplicable.  Secondly, 
the appellant in Sheets had submitted a well grounded claim 
for service connection for post-traumatic stress disorder in 
the form evidence of combat stressors, a medical opinion 
that stated that the veteran had suffered from post-
traumatic stress disorder at the time of his death and 
medical treatises in addition to lay statements.  The Court 
found error in the Board's rejection of the medical opinion 
and its conclusion that the claim for service connection for 
post-traumatic stress disorder was not well grounded.  The 
Court specifically declined to speculate on the relationship 
between any potentially service-connected disabilities and a 
cause of death.  The appellant in the instant case has not 
submitted a well grounded claim for service connection for 
post-traumatic stress disorder.  She has submitted no 
evidence of combat, combat stressors, or medical opinion 
that offers a clear post-traumatic stress disorder 
diagnosis.  Furthermore, her cited authority does not stand 
for the proposition that service connection for post-
traumatic stress disorder warrants service connection for 
cause of death.  See Ashley v. Brown, 6 Vet. App. 52 (1993).

The appellant has also contended that the VA has failed to 
apply 38 C.F.R. § 3.304(b) (1998) to the issues in this 
case.  This regulation relates to disorders that preexist 
service.  As there is no competent evidence that a 
psychiatric illness preexisted service or that there was a 
psychiatric diagnosis during service this regulation is not 
applicable.  If subsection (d) was intended by the 
appellant, there is no evidence of combat service.

The appellant has also stated that the provisions of 
38 C.F.R. § 3.302; service connection for mental unsoundness 
in suicide; were not applied in this case.  Subsection (3) 
provides that it is a constant requirement for favorable 
action that the precipitating mental unsoundness be service 
connected.  The determination that a suicide attempt was not 
the result of willful misconduct requires that the mental 
unsoundness leading to the suicide attempt be service 
connected.  As discussed previously, no psychiatric 
disability including post-traumatic stress disorder was 
service connected.  Therefore, the appellant's suicide 
cannot be service connected.

When the appellant has not met the burden of submitting a 
well grounded claim, VA has no further duty to assist her in 
developing facts pertinent to the claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Although when a 
claim is not well grounded VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the VA fulfilled its obligation under section 
5103(a) in the Board's Remand issued in May 1998.  
Furthermore, as instructed by the Board, the RO issued the 
appellant a letter in May 1998 advising her of the necessity 
to providing competent evidence linking the veteran's suicide 
to service in order to establish a well grounded claim.  No 
further evidence has been supplied by the appellant.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence that may exist or could be obtained).  See also Epps 
v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application that references 
other known and existing evidence that pertains to the claim 
under consideration) and Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA's duty is just what it states, a duty to assist, 
not a duty to prove a claim).

The Board acknowledges that it has decided the present 
appeal on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant has not been prejudiced 
by the decision herein.  The appellant was denied by the RO.  
The Board considered the same law and regulations.  The 
Board merely concludes that the appellant did not meet the 
initial threshold evidentiary requirements of a well 
grounded claim.  The result is the same.  See Meyer v. 
Brown, 9 Vet. App. 425, 431 (1996).  Further, the appellant 
was adequately informed of the deficiencies in the evidence 
by the RO the appellant has not identified any other 
competent evidence that would complete the application.

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, the surviving spouse of a veteran 
will have basic eligibility if the veteran was discharged 
from service under conditions other than dishonorable; and a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or he died as a result of 
a service-connected disability.  38 U.S.C.A. §§ 3500, 
3501(a)(1) (West 1991); 38 C.F.R. § 3.807(a) (1998).  The 
veteran had honorable service.  It is not contended and the 
evidence does not show that a permanent total service-
connected disability was in existence at the date of the 
veteran's death.  As discussed above, there is no competent 
evidence that the veteran died as the result of a service-
connected disability.  This case does not meet any of the 
requisites for the payment of benefits under United States 
Code, Title 38, Chapter 35. 

The Board has considered the doctrine of reasonable doubt and 
the doctrine of doubt.  38 C.F.R. § 3.102 (1998); 38 U.S.C.A. 
§ 5107(b).  However, in this case, without the presence of 
competent evidence to support the appellant's contentions, 
there is no approximate balance of positive and negative 
evidence so as to apply these doctrines.  Service connection 
for the cause of the veteran's death is not warranted.



ORDER

Service connection for the cause of the veteran's death is 
denied. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

